Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on November 30, 2021.  Claims 1, 4-8, 11, 13 have been amended.  Claims 1-13 are pending and an action on the merits is as follows. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record taken alone or in combination disclose, teach, or fairly suggest at least determining whether the reading device is in an aiming state when the aiming switch and the trigger switch are operated at the same time, and reading the symbol irradiated by the aiming light in the aiming state.


Response to Arguments
Applicant’s arguments, see Remarks pg. 9-11, filed November 30, 2021, with respect to claims rejections of 1-13 have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Christle I Marshall/
Primary Examiner, Art Unit 2887